EXHIBIT 10.57

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated June 19, 2003, entered
into by and among Congress Financial Corporation (Florida), a Florida
corporation, in its capacity as agent acting for and on behalf of the parties to
the Loan Agreement (as hereinafter defined) as lenders (in such capacity,
“Agent”), the parties to the Loan Agreement as lenders (individually a “Lender”
and collectively, “Lenders”), Supreme International, Inc., a Delaware
corporation (“Supreme”) and Jantzen, Inc., a Delaware corporation (“Jantzen”,
and together with Supreme, each individually an “Existing Borrower” and
collectively, “Existing Borrowers”), Salant Corporation, a Delaware corporation
(“Salant”), Salant Holding Corporation, a Delaware corporation (“Salant
Holding”, and together with Salant, each individually a “New Borrower” and
collectively, “New Borrowers”), Perry Ellis International, Inc., a Florida
corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation (“PEI
Licensing”), Jantzen Apparel Corp., a Delaware corporation (“Jantzen Apparel”),
BBI Retail, L.L.C., a Florida limited liability company (“BBI”), Supreme I Real
Estate, LLC, a Florida limited liability company (“Supreme I”), Supreme II Real
Estate, LLC, Florida limited liability company (“Supreme II”), Supreme Realty,
LLC, a Florida limited liability company (“Supreme Realty”), Supreme Munsingwear
Canada Inc., a Canada corporation (“Supreme Canada”), and Perry Ellis Real
Estate Corporation, a Delaware corporation (“PE Real Estate”, and together with
Parent, PEI Licensing, Jantzen Apparel, BBI, Supreme I, Supreme II, Supreme
Realty and Supreme Canada, each individually a “Guarantor” and collectively,
“Guarantors”).

 

W  I  T  N  E  S  S  E  T  H :

 

WHEREAS, Agent, Lenders, Existing Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made and may make loans and advances and provide other financial
accommodations to Existing Borrowers as set forth in the Loan and Security
Agreement, dated October 1, 2002, by and among Agent, Lenders, Existing
Borrowers and Guarantors (as amended hereby and as the same may hereafter be
further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);

 

WHEREAS, Parent has created a newly formed wholly owned subsidiary, Connor
Acquisition Corp. (“Connor” as hereinafter further defined), which is to merge
with and into Salant with Salant as the surviving corporation, with the shares
of capital stock of Connor converted into the shares of the surviving
corporation (so that the surviving corporation shall be a wholly owned
subsidiary of Parent) and the shares of Salant as the surviving corporation
converted into the right to receive certain merger consideration consisting of
cash and shares of capital stock of Parent, all as set forth in, and pursuant
to, the Merger Agreements (as hereinafter defined);



--------------------------------------------------------------------------------

WHEREAS, Existing Borrowers, New Borrowers and Guarantors have requested that
Agent and Lenders amend the Loan Agreement to provide for Agent and Lenders to
make loans and advances and provide other financial accommodations to each New
Borrower under the terms and conditions of the Loan Agreement and that each New
Borrower becomes an additional Borrower under the Loan Agreement, as amended
hereby, and in connection therewith have requested that the Loan Agreement be
amended in order to (1) consent to the formation by Parent of Connor, (2)
consent to the merger of Connor with and into Salant, (3) add each New Borrower
as an additional Borrower, subject to the provisions set forth herein and in the
Loan Agreement, (4) add the grant by New Borrower and New Guarantor to Agent,
for itself and the benefit of Lenders, of a security interest in and lien upon
the assets and properties of such New Borrower to secure the payment and
performance of all obligations of each of them to Agent and Lenders, and (5)
make certain other amendments to the Loan Agreement; and

 

WHEREAS, by this Amendment No. 1, Agent, Lenders, Existing Borrowers, New
Borrowers and Guarantors desire and intend to evidence such consent and
amendments.

 

NOW, THEREFORE, In consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions.

 

1.1 Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

 

(a) “Amendment No. 1” shall mean Amendment No. 1 to Loan and Security Agreement
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

(b) “Commercial Letter of Credit” shall mean any Letter of Credit Accommodation
consisting of a letter of credit issued for the purpose of providing the primary
manner of payment for the purchase price of goods or services by a Borrower in
the ordinary course of the business of such Borrower.

 

(c) “Connor” shall mean Connor Acquisition Corp., a Delaware corporation, and
its successors and assigns.

 

(d) “Existing Salant Lenders” shall mean the lenders to a New Borrower listed on
Exhibit A hereto (and including The CIT Group/Commercial Services, Inc. in its
capacity as agent acting for such lenders) and their respective predecessors,
successors and assigns; sometimes referred to herein individually as an
“Existing Salant Lender”.

 

(e) “Existing Salant Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of a New Borrower or for which such New Borrower
is otherwise liable, as listed on Exhibit B hereto, as the same now exist or may
hereafter be amended, modified,

 

2



--------------------------------------------------------------------------------

supplemented, extended, renewed, restated or replaced; sometimes referred to
herein individually as an “Existing Salant Letter of Credit”.

 

(f) “LC Indemnification Agreement” shall mean the Letter of Credit
Indemnification Agreement, dated of even date herewith, between Agent and The
CIT Group/ Commercial Services, Inc. in its capacity as agent for the Existing
Salant Lenders with respect to certain of the Existing Salant Letters of Credit,
as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

(g) “Merger” shall mean the merger of Connor with and into Salant, with Salant
as the surviving corporation, pursuant to and in accordance with the terms of
the Merger Agreements.

 

(h) “Merger Agreements” shall mean, collectively, the following (as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated, or replaced): (i) the Agreement and Plan of Merger dated February 3,
2003, by and among Connor, Salant and Parent and (ii) all other agreements,
documents or instruments executed or delivered in connection therewith.

 

(i) “Salant” shall mean Salant Corporation, a Delaware corporation, and its
successors and assigns.

 

(j) “Salant Holding” shall mean Salant Holding Corporation, a Delaware
corporation, and its successors and assigns.

 

(k) “Salant Supplemental Financing Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated, or replaced): (i) the Guarantee by
Existing Borrowers, Salant Holding and Guarantors in favor of Agent, for itself
and the benefit of Lenders, with respect to the Obligations of Salant, (ii) the
Guarantee by Existing Borrowers, Salant and Guarantors in favor of Agent, for
itself and the benefit of Lenders, with respect to the Obligations of Salant
Holding, (iii) the Pledge and Security Agreement by Parent in favor of Agent
with respect to all of the issued and outstanding shares of Salant, (iv) the
Pledge and Security Agreement by Salant in favor of Agent with respect to all of
the issued and outstanding shares of Salant Holding, (v) the Trademark
Collateral Assignment and Security Agreement by Salant in favor of Agent, (vi)
the Trademark Collateral Assignment and Security Agreement by Salant Holding in
favor of Agent, (vii) the Deposit Account Control Agreements by and among Agent,
each New Borrower and the depository bank at which the deposit accounts of such
New Borrower are maintained, and (viii) all other agreements, documents and
instruments executed and/or delivered in connection with this Amendment No.1 and
any of the foregoing.

 

(l) “Special Reserve” shall mean a Reserve in the amount of $1,000,000
established by Agent as of the date hereof.

 

1.2 Amendments to Definitions.

 

3



--------------------------------------------------------------------------------

(a) All references to the term “Applicable Margin” in the Loan Agreement and
each such reference is hereby amended to mean, at any time, as to the Interest
Rate for Prime Rate Loans and the Interest Rate for Eurodollar Rate Loans the
applicable percentage (on a per annum basis) set forth below if either (i) the
sum of: (A) the Quarterly Average Excess Availability for the immediately
preceding fiscal quarter plus (B) the Excess Cash as of the last day of the
immediately preceding fiscal quarter is at or within the amounts indicated for
such percentage or (ii) the Leverage Ratio as of the last day of the immediately
preceding fiscal quarter (which ratio for this purpose shall be calculated based
on the four (4) immediately preceding fiscal quarters) is at or within the
levels indicated for such percentage:

 

Tier


--------------------------------------------------------------------------------

  

Quarterly Average

Excess Availability

plus Excess Cash

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

Prime

Rate Margin

--------------------------------------------------------------------------------

   

Applicable

Eurodollar

Rate Margin

--------------------------------------------------------------------------------

 

1

   $45,000,000 or more    2.00 to 1.00 or less    0 %   2  %

2

   Greater than or equal to $35,000,000 and less than $45,000,000    Greater
than 2.00 to 1.00 but equal to or less than 3.00 to 1.00    0 %   2 1/4 %

3

   Greater than or equal to $25,000,000 and less than $35,000,000    Greater
than 3.00 to 1.00 but equal to or less than 4.00 to 1.00     1/4 %   2 1/2 %

4

   Less than $25,000,000    Greater than 4.00 to 1.00     1/2 %   2 3/4  %

 

provided, that, (A) the Applicable Margin shall be calculated and established
once each fiscal quarter (commencing with the fiscal quarter ending on October
31, 2003) and shall remain in effect until adjusted thereafter at the end of the
next quarter and (B) the Applicable Margin shall be the lower percentage set
forth above based on (1) the sum of the Quarterly Average Excess Availability
and the Excess Cash as provided above or (2) the Leverage Ratio.

 

(b) All references to the term “Borrower” or “Borrowers” in the Loan Agreement
or any of the other Financing Agreements and each such reference is hereby
amended to include, in addition and not in limitation, each New Borrower.

 

(c) All references to the term “Collateral” in the Loan Agreement and each such
reference is hereby amended to include, in addition and not in limitation, the
assets and properties of New Borrowers at any time subject to the security
interest or lien of Agent for itself and the benefit of Lenders, including the
assets and properties described in Section 9 of this Amendment No. 1.

 

(d) The reference to the amount of “$5,000,000” in the definition of the term
“Eligible Factor Receivables” in the Loan Agreement is hereby deleted and the
amount of “$20,000,000” substituted therefor.

 

4



--------------------------------------------------------------------------------

(e) All references to the term “Factoring Agreements” in the Loan Agreement and
any of the other Financing Agreements and each such reference is hereby amended
to include, in addition and not in limitation, the following in each case as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced: (i) the Non-Notification Factoring Agreement,
dated on or about the date hereof, between The CIT Group/Commercial Services,
Inc. and Salant, and all agreements, documents and instruments at any time
executed and/or delivered by any Borrower or Guarantor in connection therewith;
and (ii) the Non-Notification Factoring Agreement, dated on or about the date
hereof, between The CIT Group/Commercial Services, Inc. and Salant Holding, and
all agreements, documents and instruments at any time executed and/or delivered
by any Borrower or Guarantor in connection therewith.

 

(f) All references to the term “Fee Letter” in the Loan Agreement and any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the letter agreement, dated January 17, 2003,
by and among Existing Borrowers, Guarantors and Agent, setting forth certain
fees payable by Borrowers to Agent for the benefit of itself and Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(g) All references to the term “Financing Agreements” in the Loan Agreement and
any of the other Financing Agreements and each such reference is hereby amended
to include, in addition and not in limitation, collectively, this Amendment No.
1 and the Salant Supplemental Financing Agreements.

 

(h) All references to the term “Information Certificate” in the Loan Agreement
or any of the other Financing Agreements and each such reference is hereby
amended to mean the Amended and Restated Information Certificate with respect to
Borrowers (including New Borrowers) and Guarantors included with this Amendment
No. 1 as Exhibit C hereto.

 

(i) All references to the term “Interest Rate” in the Loan Agreement or any of
the other Financing Agreements and each such reference is hereby amended to
mean:

 

(i) Prior to June 19, 2003, subject to clauses (ii) and (iii) below:

 

(A) as to Prime Rate Loans, a rate equal to one-quarter ( 1/4%) percent in
excess of the Prime Rate;

 

(B) as to Eurodollar Rate Loans, a rate equal to two and one-half (2 1/2%)
percent per annum in excess of the Adjusted Eurodollar Rate (in each case, based
on the Eurodollar Rate applicable for the relevant Interest Period, whether such
rate is higher or lower than any rate previously quoted to a Borrower).

 

(ii) Subject to clause (iii) below, effective as of the first (1st) day of the
second month of each fiscal quarter (commencing with the fiscal quarter ending
on October 31, 2003), the Interest Rate payable by each Borrower shall be
increased or decreased, as the case may be, (A) as to Prime Rate Loans, to the
rate equal to the Applicable Margin for Prime Rate Loans on a

 

5



--------------------------------------------------------------------------------

per annum basis in excess of the Prime Rate, and (B) as to Eurodollar Rate
Loans, to the rate equal to the Applicable Margin for Eurodollar Rate Loans on a
per annum basis in excess of the Adjusted Eurodollar Rate.

 

(iii) Notwithstanding anything to the contrary contained in clauses (i) or (ii)
above, the Applicable Margin otherwise used to calculate the Interest Rate for
Prime Rate Loans and Eurodollar Rate Loans shall be the highest percentage set
forth in the definition of the term Applicable Margin for each category of Loans
(without regard to the amount of Quarterly Average Excess Availability or the
Leverage Ratio) plus two (2%) percent per annum, at Agent’ s option, (A) for the
period (1) from and after the effective date of termination or non-renewal of
the Loan Agreement until Agent and Lenders have received full and final payment
of all outstanding and unpaid Obligations which are not contingent and cash
collateral or letter of credit, as Agent may specify, in the amounts and on the
terms required under Section 13.1 of the Loan Agreement for contingent
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (2) from and after the date of the occurrence of an Event of
Default and for so long as such Event of Default is continuing and (B) on Loans
to a Borrower at any time outstanding in excess of the Borrowing Base of such
Borrower (whether or not such excess(es) arise or are made with or without the
knowledge or consent of Agent or any Lender and whether made before or after an
Event of Default).

 

(j) All references to the term “Inventory Loan Limit” in the Loan Agreement or
any of the other Financing Agreements and each such reference is hereby amended
to mean $60,000,000.

 

(k) All references to the term “Letter of Credit Facility Agreements” in the
Loan Agreement and any of the other Financing Agreements and each such reference
is hereby amended to include, in addition and not in limitation, the following
in each case as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced: (i) the Letter of Credit
and Security Agreement, dated on or about the date hereof, by New Borrowers and
Israel Discount Bank of New York and the General Security Agreement, dated on or
about the date hereof, between New Borrowers and Israel Discount Bank of New
York; (ii) the Commitment Letter, dated on or about the date hereof, by and
among New Borrowers and CommerceBank, N.A. and the Commercial Security
Agreement, dated on or about the date hereof, by New Borrowers in favor of
CommerceBank, N.A.; and (iii) the Continuing Letter of Credit Agreement, dated
on or about the date hereof, by and among New Borrowers and HSBC Bank USA and
the General Security Agreement, dated on or about the date hereof, by and among
New Borrowers and HSBC Bank USA.

 

(l) All references to the term “Maximum Credit” in the Loan Agreement or any of
the other Financing Agreements and each such reference is hereby amended to mean
$110,000,000.

 

(m) All references to the term “Reserves” in the Loan Agreement or any of the
other Financing Agreements and each such reference is hereby amended to include,
in addition and not in limitation, the Special Reserve, except that for purposes
of calculating the Excess Availability

 

6



--------------------------------------------------------------------------------

as such term is used in the Loan Agreement, the Special Reserve shall not be
considered in such calculation.

 

(n) All references to the term “The CIT Group/Commercial Services, Inc. (as
successor to Congress Talcott Corporation)” in the Loan Agreement or any of the
other Financing Agreements and each such reference is hereby amended to mean The
CIT Group/Commercial Services, Inc. and its successors and assigns.

 

1.3 Interpretation. For purposes of this Amendment No. 1, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

 

2. Consent. Subject to the terms and conditions contained herein, to the extent
such consent is or may be required under the Loan Agreement, Agent and Lenders
hereby consent to: (a) the formation by Parent of Connor as a wholly-owned
Subsidiary of Parent formed solely for the purpose of merging with Salant
pursuant to the Merger and (b) the Merger.

 

3. Assumption of Obligations; Amendments to Guarantees and Financing Agreements.

 

3.1 Each New Borrower hereby expressly (a) assumes and agrees to be directly
liable to Agent and Lenders, jointly and severally with Existing Borrowers, for
all Obligations under, contained in, or arising pursuant to the Loan Agreement
or any of the other Financing Agreements applicable to Existing Borrowers and as
applied to such New Borrower as a Borrower, (b) agrees to perform, comply with
and be bound by all terms, conditions and covenants of the Loan Agreement and
the other Financing Agreements applicable to Existing Borrowers as applied to
such New Borrower, with the same force and effect as if such New Borrower had
originally executed and been an original Borrower signatory to the Loan
Agreement and the other Financing Agreements, (c) each New Borrower is deemed to
make as to itself and the Existing Borrowers, and is, in all respects, bound by
all representations and warranties made by Existing Borrowers to Agent and
Lenders set forth in the Loan Agreement or in any of the other Financing
Agreements, and (d) agrees that Agent, for itself and the benefit of Lenders,
shall have all rights, remedies and interests, including security interests in
and liens upon the Collateral granted to Agent pursuant to Section 9 hereof,
under and pursuant to the Loan Agreement and the other Financing Agreements,
with respect to such New Borrower and its properties and assets with the same
force and effect as Agent, for itself and the benefit of Lenders, has with
respect to Existing Borrowers and their respective assets and properties, as if
such New Borrower had originally executed and had been an original Borrower
signatory, as the case may be, to the Loan Agreement and the other Financing
Agreements.

 

3.2 Each Existing Borrower, in its capacity as a Guarantor of the payment and
performance of the Obligations of the other Existing Borrowers, and each
Guarantor hereby agrees that each of the Guarantees, dated October 1, 2002, by
the Existing Borrowers and Guarantors in favor of Agent (collectively, the
“Existing Guarantees”) is hereby amended to include New Borrowers as additional
guarantor party signatories thereto, and each New Borrower hereby agrees that
the Existing Guarantees are hereby amended to include such New Borrower as
additional guarantor party signatories thereto. Each New Borrower hereby
expressly (a) assumes and agrees to be

 

7



--------------------------------------------------------------------------------

directly liable to Agent and Lenders, jointly and severally with Guarantors and
Existing Borrowers signatories thereto, for payment and performance of all
Obligations (as defined in the Existing Guarantees), (b) agrees to perform,
comply with and be bound by all terms, conditions and covenants of the Existing
Guarantees with the same force and effect as if such New Borrower had originally
executed and been an original party signatory to each of the Existing Guarantees
as a Guarantor, and (c) agrees that Agent and Lenders shall have all rights,
remedies and interests with respect to such New Borrower and its property under
the Existing Guarantees with the same force and effect as if such New Borrower
had originally executed and been an original party signatory as a Guarantor to
each of the Existing Guarantees.

 

4. Loans. Section 2.1(b)(iii) of the Loan Agreement is hereby amended by
deleting the reference therein to “$40,000,000” and substituting the amount of
“$60,000,000” therefor.

 

5. Letter of Credit Accommodations.

 

5.1 Section 2.2(b) of the Loan Agreement is hereby deleted in its entirety and
the following substituted therefor:

 

“(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrowers shall pay to
Agent, for the benefit of Lenders, (i) a letter of credit fee at a rate equal to
one (1%) percent per annum on the daily outstanding balance of the Letter of
Credit Accommodations consisting of Commercial Letters of Credit for the
immediately preceding month (or part thereof), payable in arrears as of the
first day of each succeeding month and (ii) a letter of credit fee at a rate
equal to two (2%) percent per annum on the daily outstanding balance of all
other Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Agent may, and upon the written direction of Required Lenders shall,
require Borrowers to pay to Agent for the benefit of Lenders such letter of
credit fee at a rate equal to three (3%) percent per annum on the daily
outstanding balance of the Letter of Credit Accommodations consisting of
Commercial Letters of Credit and at a rate equal to four (4%) percent per annum
on the daily outstanding balance of all other Letter of Credit Accommodations
for: (A) the period from and after the date of termination hereof until Agent
and Lenders have received full and final payment of all Obligations
(notwithstanding entry of a judgment against any Borrower) and (B) the period
from and after the date of the occurrence of an Event of Default for so long as
such Event of Default is continuing as determined by Agent. Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.”

 

5.2 Section 2.2(e) of the Loan Agreement is hereby amended to delete the
reference to the amount of “$30,000,000” therein and substitute the amount of
“$60,000,000” therefor.

 

8



--------------------------------------------------------------------------------

6. Fees. Section 3.2(a) of the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

“(a) Borrowers shall pay to Agent for the benefit of Lenders monthly an unused
line fee at a rate equal to the percentage (on a per annum basis) set forth
below calculated upon the amount by which $45,000,000 prior to June 19, 2003 and
$80,000,000 on and after June 19, 2003 exceeds the average daily principal
balance of the outstanding Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any Obligations are outstanding. Such fee shall be
payable on the first day of each month in arrears. The percentage used for
determining the unused line fee shall be one-quarter ( 1/4%) percent until April
30, 2003 and three-eighths ( 3/8%) percent thereafter, provided, that, effective
as of the first (1st) day of the second month of each fiscal quarter (commencing
with the fiscal quarter ending on October 31, 2003), the percentage used for
determining the unused line fee shall be as set forth below if either (i) the
sum of the Quarterly Average Excess Availability for the immediately preceding
fiscal quarter plus the Excess Cash as of the last day of the immediately
preceding fiscal quarter is at or within the amounts indicated for such
percentage or (ii) the Leverage Ratio as of the last day of the immediately
preceding fiscal quarter (which ratio for this purpose shall be calculated based
on the four (4) immediately preceding fiscal quarters) is at or within the
levels indicated for such percentage:

 

Quarterly Average

Excess Availability plus

Excess Cash

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

  

Unused Line

Fee Percentage

--------------------------------------------------------------------------------

 

$45,000,000 or more

   2.00 to 1.00 or less     1/4 %

Greater than or equal to $35,000,000 and less than $45,000,000

   Greater than 2.00 to 1.00 but equal to or less than 3.00 to 1.00     1/4 %

Greater than or equal to $25,000,000 and less than $35,000,000

   Greater than 3.00 to 1.00 but equal to or less than 4.00 to 1.00     3/8 %

Less than $25,000,000

   Greater than 4.00 to 1.00     3/8 %

 

provided, that, (A) the unused line fee percentage shall be calculated and
established once each fiscal quarter (commencing with the fiscal quarter ending
on or after October 31, 2003) and (B) the unused line fee percentage shall be
the lower percentage set forth above based on (1) the sum of the Quarterly
Average Excess Availability plus the Excess Cash as provided above or (2) the
Leverage Ratio.”

 

9



--------------------------------------------------------------------------------

7. Collection of Accounts. Section 6.3(a)(ii) of the Loan Agreement is hereby
amended to delete the amount of “$20,000,0000” referred to therein and
substitute “$35,000,000” therefor.

 

8. Sharing of Payments, Etc. Section 6.9 of the Loan Agreement is hereby amended
to add a new Section 6.9(e) at the end thereof as follows:

 

“(e) Nothing contained in this Section 6.9 shall be construed to require that a
Lender acting in its capacity as a Factor to the extent permitted hereunder who
has purchased any accounts receivable owing by a Borrower or Guarantor to a
third party share any payments received by it as a Factor in respect of such
accounts receivable with any other Lender pursuant to the terms of this Section
6.9.”

 

9. Grant of Security Interest by New Borrowers.

 

9.1 Without limiting the provisions of Section 3 hereof, the Loan Agreement and
the other Financing Agreements, to secure payment and performance of all of its
Obligations, each New Borrower hereby grants to Agent, for itself and the
benefit of Lenders, a continuing security interest in, a lien upon, and a right
of set off against, and each New Borrower hereby assigns to Agent, for itself
and the benefit of Lenders, as security all personal property and interests in
personal property of such New Borrower, whether now owned or hereafter acquired
or existing, and wherever located, including:

 

(a) all Accounts;

 

(b) all general intangibles, including, without limitation, all Intellectual
Property;

 

(c) all goods, including, without limitation, Inventory and Equipment;

 

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

 

(e) all instruments, including, without limitation, all promissory notes;

 

(f) all documents;

 

(g) all deposit accounts;

 

(h) all letters of credit, banker’s acceptances and similar instruments for
which such New Borrower is a beneficiary or otherwise entitled to any payment
(contingent or otherwise), and including all letter-of-credit rights;

 

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured

 

10



--------------------------------------------------------------------------------

party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and (iv)
deposits by and property of account debtors or other persons securing the
obligations of account debtors;

 

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of such New Borrower now or hereafter held or received by or in transit
to Agent, any Lender or its Affiliates or at any other depository or other
institution from or for the account of such New Borrower, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;

 

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

 

(l) to the extent not otherwise described above, all Receivables;

 

(m) all Records; and

 

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

9.2 Notwithstanding anything to the contrary contained in this Section 9 above,
the types or items of Collateral described in this Section 9 shall not include
any rights or interest in any contract, license or license agreement covering
personal property of New Borrowers, if under the terms of such contract, license
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein to Agent is prohibited and such prohibition
has not been or is not waived or the consent of the other party to such
contract, license or license agreement has not been or is not otherwise
obtained; provided, that, the foregoing exclusion shall in no way be construed
(a) to apply if any such prohibition is unenforceable under the UCC or other
applicable law or (b) so as to limit, impair or otherwise affect Agent’s
unconditional continuing security interests in and liens upon any rights or
interests of such New Borrower in or to monies due or to become due under any
such contract, license or license agreement (including any Receivables).

 

9.3 In the event that Agent has not received evidence in form and substance
satisfactory to Agent that each of the Subsidiaries of Salant set forth on
Exhibit D hereto have been liquidated and dissolved to the extent permitted
hereunder and the assets thereof validly transferred and assigned to a Borrower
or Guarantor by October 31, 2003, promptly upon the request of Agent, as to any
such Subsidiary which shall not have been so liquidated and dissolved and assets
transferred and assigned: (a) Borrowers and Guarantors shall cause each of such
Subsidiaries of Salant to execute and deliver to Agent, in form and substance
satisfactory to Agent, (i) an absolute and unconditional guarantee of payment of
any and all Obligations, (ii) a security agreement granting to Agent a first
priority security interest and lien upon all of the assets of such Subsidiary
(except as otherwise consented to in writing by Agent), (iii) related Uniform

 

11



--------------------------------------------------------------------------------

Commercial Code Financing Statements and the authorization to file the same, and
(b) the Borrowers and Guarantors that are the owner or holder of the Capital
Stock of such Subsidiaries of Salant shall execute and deliver to Agent, in form
and substance satisfactory to Agent, (i) a pledge and security agreement
granting to Agent a first priority pledge of, security interest in and lien
upon, all of the issued and outstanding shares of Capital Stock of such
Subsidiary, and (ii) the original stock certificates or other instruments
evidencing the Capital Stock of such Subsidiary, together with such stock powers
with respect to such Capital Stock as Agent may request, and (c) Borrowers and
Guarantors shall execute and deliver, or shall cause to be executed and
delivered, such other agreements, documents and instruments as Agent may
require, including, but not limited to, supplements and amendments hereto and
other loan agreements or instruments evidencing indebtedness of such Subsidiary
to Agent, including such opinion letters of counsel with respect to such
guarantee, security agreements and related matters as Agent may request.

 

9.4 In the event that Agent does not receive evidence, in form and substance
satisfactory to Agent, that all of the deposit accounts of New Borrower
maintained at SunTrust Bank have been closed and are no longer receiving any
checks or other items, by October 31, 2003, promptly upon Agent’s request,
Borrowers and Guarantors shall cause to be executed and delivered Deposit
Account Control Agreements with respect to any such deposit accounts, duly
authorized, executed and delivered by SunTrust Bank and such New Borrower.

 

9.5 In the event that Agent does not receive evidence, in form and substance
satisfactory to Agent, that all of the deposit accounts of each New Borrower
maintained at JPMorgan Chase Bank as set forth in the Information Certificate or
otherwise have been closed and are no longer receiving any checks or other
items, by October 31, 2003, promptly upon Agent’s request, Borrowers and
Guarantors shall cause to be executed and delivered Deposit Account Control
Agreements with respect to any such deposit accounts, duly authorized, executed
and delivered by JPMorgan Chase Bank and such New Borrower.

 

10. Use of Proceeds. Notwithstanding anything to the contrary contained in the
Loan Agreement, Borrowers shall use a portion of the proceeds of the Loans for
payments of the merger consideration required to be paid to the shareholders of
Salant pursuant to and in accordance with the terms of the Merger Agreements as
in effect on the date hereof and cost, expenses and fees in connection with the
preparation, negotiation, execution and delivery of this Amendment No. 1.

 

11. Priority of Liens. Notwithstanding anything to the contrary contained in
Section 5.2 or Section 8.4 of the Loan Agreement, the security interests and
liens granted to Agent under this Amendment No. 1 or any of the other Financing
Agreements in the deposit accounts of Salant and Salant Holding used for retail
store locations, the deposit accounts at SunTrust Bank, N.A. and JPMorgan Chase
Bank of Salant and the deposit accounts of the Subsidiaries of Salant organized
under the laws of a jurisdiction outside of the United States of America, in
each case as listed on the Information Certificate shall be valid but not
perfected security interests in and liens upon such deposit accounts.

 

12. Sale of Assets, Consolidation, Merger, Dissolution, Etc.

 

12



--------------------------------------------------------------------------------

12.1 Section 9.7(c) of the Loan Agreement is hereby deleted in its entirety and
the following substituted therefor:

 

“(c) wind up, liquidate or dissolve except that any Guarantor (other than
Parent) or any Subsidiary of Salant (other than Salant Holding) may wind up,
liquidate and dissolve, provided, that, each of the following conditions is
satisfied, (i) the winding up, liquidation and dissolution of such Guarantor or
Subsidiary shall not violate any law or any order or decree of any court or
other Governmental Authority in any material respect and shall not conflict with
or result in the breach of, or constitute a default under, any indenture,
mortgage, deed of trust, or any other agreement or instrument to which any
Borrower, Guarantor or Subsidiary is a party or may be bound, (ii) such winding
up, liquidation or dissolution shall be done in accordance with the requirements
of all applicable laws and regulations, (iii) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Guarantor
or Subsidiary shall be duly and validly transferred and assigned to a Borrower
or another Guarantor, free and clear of any liens, restrictions or encumbrances
other than the security interest and liens of Agent (and Agent shall have
received such evidence thereof as Agent may reasonably require) and Agent shall
have received copies of such deeds, assignments or other agreements as Agent may
request to evidence and confirm the transfer of such assets of such Guarantor or
Subsidiary to a Borrower or Guarantor, (iv) Agent shall have received all
documents and agreements that any Borrower, Guarantor or Subsidiary has filed
with any Governmental Authority or as are otherwise required to effectuate such
winding up, liquidation or dissolution, (v) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor or Subsidiary (other than any
Subsidiary of Salant except Salant Holding) to wind up, liquidate or dissolve,
and (vii) as of the date of such winding up, liquidation or dissolution and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred; or”

 

13. Minimum EBITDA. Section 9.17 of the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

“9.17 Minimum EBITDA. At any time that the aggregate amount of the Excess
Availability is less than $20,000,000, (a) the EBITDA of Parent and its
Subsidiaries (on a consolidated basis) for the preceding twelve (12) consecutive
months (treated as a single accounting period) as of the end of the most recent
fiscal month for which Agent or any Lender has received financial statements of
Borrowers or Guarantors, shall be not less than $40,000,000 (after giving effect
to the EBITDA of Salant and its Subsidiaries on a pro forma basis in a manner
satisfactory to Agent) and (b) the EBITDA of Parent and its Subsidiaries (on a
consolidated basis) as of

 

13



--------------------------------------------------------------------------------

the end of the most recent two (2) fiscal months, on a combined basis, for which
Agent or any Lender has received financial statements of Borrowers or Guarantors
shall be positive.”

 

14. Assignments; Participations. Agent hereby confirms that its consent to the
assignment by a Lender of a portion of such Lender’s rights and obligations
under the Loan Agreement to one or more Eligible Transferees as required under
Section 13.7(a) of the Loan Agreement shall not be unreasonably withheld.

 

15. Existing Salant Letters of Credit.

 

15.1 Borrowers and Guarantors confirm and acknowledge that Agent, on behalf of
Lenders, and for the account of Borrowers and Guarantors, has agreed to
indemnify and reimburse the Existing Salant Lenders for certain liabilities of
the Existing Salant Lenders in connection with or related to certain of the
Existing Salant Letters of Credit as set forth in the LC Indemnification
Agreement. Without limiting any other rights of Agent and Lenders or other
obligations and liabilities of Borrowers and Guarantors, each Borrower shall
reimburse Agent on demand (or, at its option, Agent may charge the loan account
of any Borrower or Guarantor) for all liability, loss, costs, damage or expense
(including, but not limited to, attorneys’ fees and expenses) which Agent or any
Lender may suffer or incur by reason of any reimbursement or payment to any
Existing Salant Lender in connection with the Existing Salant Letters of Credit
or any other cause or matter arising out of or relating to the LC
Indemnification Agreement. The Existing Salant Letters of Credit that are
subject to the LC Indemnification Agreement shall constitute Letter of Credit
Accommodations and shall be subject to a Reserve in the full amount of the
liability of Agent to the Existing Salant Lenders (contingent or otherwise)
pursuant to the LC Indemnification Agreement. The Reserve shall be reduced to
the extent of any payment by Agent to an Existing Salant Lender in respect of or
in connection with an Existing Salant Letter of Credit and, except as Agent may
otherwise determine, shall not terminate as to any undrawn amounts under an
Existing Salant Letter of Credit (and interest and fees related thereto) until
Agent shall receive the written agreement of Existing Salant Lenders (or the
agent on their behalf), in form and substance satisfactory to Agent, that Agent
and Lenders have no further liability to Existing Salant Lenders in respect
thereof.

 

15.2 Agent is irrevocably authorized to pay any Existing Salant Lender any
amounts demanded by such Existing Salant Lender under the LC Indemnification
Agreement without regard to any dispute or claim that any Borrrower or Guarantor
may have or assert against any Existing Salant Lender or any issuer of any
Existing Salant Letter of Credit, Agent or any party to any Existing Salant
Letter of Credit and Borrowers and Guarantors shall indemnify and pay to Agent
as set forth above, without offset, defense or counterclaim of any kind, nature
or description.

 

15.3 In addition, Agent is transferring the liability to the issuer of certain
of the Existing Salant Letters of Credit from the Existing Salant Lenders to
Agent (on behalf of Lenders and for the account of Salant) as set forth in the
letter agreement, dated of even date herewith, by and among such issuer, The CIT
Group/Commercial Services, Inc. as agent for the other Existing Salant Lenders,
Agent, Salant and Salant Holding. The Existing Salant Letters of Credit that are

 

14



--------------------------------------------------------------------------------

so transferred shall constitute Letter of Credit Accommodations and shall be
subject to a Reserve in the full amount of the liability of Agent to the issuer
thereof (contingent or otherwise).

 

16. Representations, Warranties and Covenants. Borrowers (including New
Borrowers) and Guarantors jointly and severally, represent, warrant and covenant
with and to Agent and Lenders as follows, which representations, warranties and
covenants shall survive the execution and delivery hereof:

 

16.1 This Amendment No. 1 and the Salant Supplemental Financing Agreements have
been duly authorized, executed and delivered by all necessary action on the part
of each Borrower and Guarantor which is a party hereto and thereto and, if
necessary, their respective stockholders, and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and Guarantors contained herein and therein constitute legal, valid
and binding obligations of Borrowers and Guarantors enforceable against them in
accordance with their terms except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

16.2 No action of, or filing with, or consent of any Governmental Authority,
other than the filing of UCC financing statements, and no approval or consent of
any other party, is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Amendment No. 1
and the Salant Supplemental Financing Agreements.

 

16.3 None of the transactions contemplated by this Amendment No. 1 or the Salant
Supplemental Financing Agreements are in contravention of any applicable law, or
the terms of any agreement to which any Borrower or Guarantor is a party or by
which any property of any Borrower or Guarantor is bound.

 

16.4 As of the date hereof, except as otherwise provided in Section 11 above,
Agent has and will have a valid and perfected first priority security interest
in the assets of New Borrowers, subject only to the liens indicated on Schedule
8.4 to the Information Certificate and the other liens permitted under Section
9.8 of the Loan Agreement.

 

16.5 After giving effect to the amendments provided for herein, including the
new Information Certificate included with this Amendment No. 1, all of the
representations and warranties set forth in the Loan Agreement and the other
Financing Agreements, each as amended hereby, are true and correct in all
material respects on and as of the date hereof as if made on the date hereof,
except to the extent any such representation or warranty is made as of an
earlier specified date, in which case such representation or warranty shall have
been true and correct as of such date.

 

16.6 After giving effect to the amendments provided for herein and the Merger
and other transactions contemplated hereby and in the Merger Agreements, each
Borrower (including each New Borrower) is not insolvent (as such term is defined
in the US Bankruptcy Code and any applicable state law) or will not become
insolvent, and does not have unreasonably small

 

15



--------------------------------------------------------------------------------

capital after the consummation of the transactions contemplated hereby and
thereby to continue to engage in its business and has not incurred liabilities
as a result of the transactions contemplated hereby and thereby that are beyond
its ability to pay as such liabilities mature.

 

16.7 The Merger Agreements and the transactions contemplated thereby have been
duly executed, delivered and performed in accordance with their terms, including
the fulfillment (not the waiver, except as disclosed and consented to by Agent)
of all conditions precedent set forth therein. Pursuant to the Merger Agreements
and the transactions contemplated thereby, Parent has acquired and has good and
marketable title to all of the issued and outstanding shares of Capital Stock of
Salant and Salant has good and marketable title to all of the issued and
outstanding shares of Capital Stock of Salant Holding and each of Salant
Caribbean, S.A., Birdhill Limited and Salant Far East Limited (except for 5
shares in the case of Salant Caribbean, S.A., which are issued to Erick Sterkel
Caal and one share in the case of each of Birdhill Limited and Salant Far East
Limited, which are issued to Descona Ltd., a solicitor for the trustee of
Salant), free and clear of all claims, liens, pledges and encumbrances of any
kind, except as permitted under Section 9.8 of the Loan Agreement. The total
amount of the purchase price and other consideration required to be paid by
Parent for all of the issued and outstanding shares of Capital Stock of Salant
does not exceed $92,000,000.

 

16.8 All actions and proceedings required by the Merger Agreements, applicable
law or regulation (including, but not limited to, compliance with the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended and all
applicable securities laws) have been taken and the transactions contemplated
thereby have been duly and validly taken and consummated.

 

16.9 Agent has, on or before the date hereof, received from Borrowers, true,
complete and correct copies of the Merger Agreements, and all notices,
instruments, documents and agreements related thereto, including all exhibits
and schedules thereto.

 

16.10 Borrowers and Guarantors shall take such steps and execute and deliver,
and cause to be executed and delivered, to Agent, such additional UCC financing
statements and termination statements, and other and further agreements,
documents and instruments as Agent may require in order to more fully evidence,
perfect and protect Agent’s first priority security interest in the Collateral
(including the Collateral of New Borrowers).

 

16.11 Each of the Subsidiaries of Salant set forth on Exhibit D hereto, other
than Salant Caribbean, S.A., Birdhill Limited and Salant Far East Ltd., are and
shall continue to be inactive and are not engaged in, and shall not engage in,
any business or commercial activity or hold or own any assets or properties.

 

16.12 On or before the date hereof, Ocean Bank has ceased to be a Letter of
Credit Issuer. On or before July 31, 2003, (a) all Letter of Credit Facility
Agreements with Ocean Bank shall be terminated and of no further force and
effect and Ocean Bank shall not have any security interest in or lien upon any
of the assets or properties of any Borrower or Guarantor and (b) all UCC
financing statements between Ocean Bank as secured party and any Borrower or
Guarantor, as debtor filed with any Governmental Authority prior to the date
hereof shall have been

 

16



--------------------------------------------------------------------------------

terminated of record pursuant to termination statements the filing of which were
duly authorized by Ocean Bank.

 

16.13 As of the date hereof, no Default or Event of Default exists or has
occurred and is continuing.

 

17. Conditions Precedent. The effectiveness of the consent and amendments
contained herein shall only be effective upon the satisfaction of each of the
following conditions precedent in a manner satisfactory to Agent:

 

17.1 Agent shall have received an executed original or executed original
counterparts of this Amendment No. 1 (including all schedules and exhibits
hereto) and the Salant Supplemental Financing Agreements, duly authorized,
executed and delivered by the respective party or parties hereto;

 

17.2 Agent shall have received, in form and substance satisfactory to Agent, (a)
amendments to the Letter of Credit Intercreditor Agreements providing for the
addition of the New Borrowers thereto, and related matters, duly authorized,
executed and delivered by the Letter of Credit Issuers and (b) amendments to the
Factor Assignment Agreements providing for the addition of the New Borrowers
thereto (to the extent that the New Borrowers have been added to or are included
in the arrangements with a Factor), and related matters, duly authorized,
executed and delivered by the Factors and Borrowers and Guarantors;

 

17.3 each of the Merger Agreements and the transactions contemplated thereby
shall have been or shall be duly authorized, executed and delivered by the
respective parties thereto prior to or contemporaneously with the effectiveness
thereof;

 

17.4 all conditions precedent to the obligations of the parties to the Merger
Agreements shall have been fulfilled (and not merely waived, except if approved
in writing by Agent), at or before the consummation of the Merger;

 

17.5 all actions and proceedings required by the Merger Agreements, applicable
law or regulation and the transactions contemplated thereby shall have been duly
and validly taken in accordance with the terms thereof, and all required
consents thereto under any agreement, document or instrument to which Borrowers,
Salant, Salant Holdings or any of their affiliates is a party or by which any of
its or their properties are bound, and all applicable consents or approvals of
each Governmental Authority, shall have been obtained and be in full force and
effect;

 

17.6 no court of competent jurisdiction shall have issued any injunction,
restraining order or other order which prohibits the consummation of the
transactions described in the Merger Agreements or the Financing Agreements or
modifies such transactions, and no governmental or other action or proceeding
shall have been commenced, seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Merger Agreements or the Financing Agreements;

 

 

17



--------------------------------------------------------------------------------

17.7 Agent shall have received UCC, Federal and State tax lien and judgment
searches with respect to New Borrowers in all relevant jurisdictions, as
determined by Agent;

 

17.8 Agent shall have received evidence of insurance and loss payee endorsements
required under the Loan Agreement and under the other Financing Agreements with
respect to New Borrowers, in form and substance satisfactory to Agent, and
certificates of insurance policies and/or endorse-ments naming Agent as loss
payee;

 

17.9 the aggregate amount of the Excess Availability of Borrowers as determined
by Agent, as of the date hereof, shall be not less than $40,000,000 after giving
effect to the Loans made or to be made and Letter of Credit Accommodations
issued or to be issued in connection with the Merger and the other transactions
contemplated hereunder and the amount of any fees and expenses payable in
connection therewith (except that for purposes of this Section 17.9, the
calculation of Excess Availability shall be without regard to the limitations of
the Maximum Credit and the Loan Limits as to any Borrower for up to the
aggregate amount of $10,000,000);

 

17.10 Agent shall have received, in form and substance satisfactory to Agent,
all releases, terminations and such other documents as Agent may request to
evidence and effectuate the termination by the Existing Salant Lenders of their
respective financing arrangements with Salant and its Subsidiaries and the
termination and release by it or them, as the case may be, of any interest in
and to any assets and properties of Salant and its Subsidiaries, duly
authorized, executed and delivered by it or each of them, including, but not
limited to, UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and Salant or any of its Subsidiaries, as debtor;

 

17.11 no material adverse change shall have occurred in the assets, business or
prospects of Borrowers and Guarantors since the date of Agent’s latest field
examination (not including for this purpose the field review referred to in
Section 17.12 below) and no change or event shall have occurred which would
impair the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

 

17.12 Agent shall have completed a field review of the Records and such other
information with respect to the Collateral of Salant and its Subsidiaries as
Agent may require to determine the amount of Loans available to Salant and
Salant Holding (including, without limitation, current perpetual inventory
records and/or roll-forwards of Accounts and Inventory through the date of
closing and test counts of the Inventory in a manner satisfactory to Agent,
together with such supporting documentation as may be necessary or appropriate,
and other documents and information that will enable Agent to accurately
identify and verify the Collateral), the results of which in each case shall be
satisfactory to Agent, not more than three (3) Business Days prior to the date
hereof;

 

17.13 Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral (other than the Senior Note Priority Collateral, the Letter of
Credit Issuer Priority Collateral and certain deposit accounts to the extent set
forth in Section 11 hereof) and a valid perfected second priority

 

18



--------------------------------------------------------------------------------

security interest in all other Collateral (other than certain deposit accounts
to the extent set forth in Section 11 hereof);

 

17.14 Agent shall have received Borrowers’ projected financial statements for
the period from the date hereof through January 31, 2004, which shall be
prepared on a monthly basis, together with a certificate, dated the date hereof,
of the chief financial officer or chief executive officer of Parent stating that
such projected financial statements were prepared by such officer of Parent in
good faith and are based on assumptions that are believed by such officer in
good faith to be reasonable in light of all facts and circumstances known to
Parent at such time, all of which shall be reasonably satisfactory to Agent;

 

17.15 Agent shall have received, in form and substance satisfactory to Agent,
all consents, waivers, acknowledgments and other agreements from third persons
which Agent may deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the Collateral (including the
Collateral of New Borrowers) or to effectuate the provisions of this Amendment
No.1 and the other Financing Agreements;

 

17.16 Agent shall have received, in form and substance satisfactory to Agent,
the Information Certificate duly authorized, executed and delivered by Borrowers
and Guarantors;

 

17.17 New Borrowers shall have authorized Agent to prepare and file such Uniform
Commercial Code financing statements and other documents and instruments which
Agent has determined are necessary to perfect or continue perfecting the
security interests of Agent in all of the assets now or hereafter owned by New
Borrowers;

 

17.18 Agent shall have received originals of the shares of the stock
certificates representing one hundred percent (100%) of the issued and
outstanding shares of the Capital Stock of the direct and indirect Subsidiaries
of a Borrower or Guarantor which are organized under the laws of a jurisdiction
within the United States of America (in each case together with stock powers
duly executed in blank with respect thereto);

 

17.19 Agent shall have received, in form and substance satisfactory to Agent,
Deposit Account Control Agreements by and among Agent, each New Borrower and
each bank where such New Borrower has a deposit account (other than deposit
accounts used exclusively in connection with an individual retail store location
and for the deposit accounts of New Borrower currently maintained at SunTrust
Bank and JPMorgan Chase Bank), in each case, duly authorized, executed and
delivered by such bank and New Borrower;

 

17.20 Agent shall have received, in form and substance satisfactory to Agent,
true, correct and complete copies of the Merger Agreements, duly executed,
authorized and delivered by each of the parties thereto;

 

17.21 Agent shall have received (i) a copy of the Certificate of Incorporation
(or comparable document), and all amendments thereto, for each New Borrower
certified by the Secretary of State of its jurisdiction of incorporation as of a
recent date certifying that each of the foregoing documents remains in full
force and effect and has not been modified or amended,

 

19



--------------------------------------------------------------------------------

except as described therein and (ii) a certificate from an officer of each
Borrower and Guarantor dated the date hereof certifying that its Certificate of
Incorporation (or comparable document) and all amendments thereto for it remains
in full force and effect and has not been modified or amended as to Existing
Borrowers and Guarantors since the date of the certified copy thereof previously
delivered to Agent prior to the date hereof and as to New Borrowers except as
described therein;

 

17.22 Agent shall have received, in form and substance satisfactory to Agent,
the Officer’s Certificate of Directors’ Resolutions, Corporate By-Laws,
Incumbency and Shareholder’s Consent of each Borrower and each Guarantor (except
as to Parent, without the Shareholder’s Consent) evidencing the adoption and
subsistence of resolutions approving the execution, delivery and performance by
each Borrower and Guarantor of this Amendment No. 1 and the Salant Supplemental
Financing Agreements to which it is a party;

 

17.23 Agent shall have received original good standing certificates (or its
equivalent) from the Secretary of State (or comparable official) from each
jurisdiction where each Borrower and Guarantor conducts business;

 

17.24 Agent shall have received, in form and substance satisfactory to Agent, a
legal opinion of counsel to Borrowers and Guarantors with respect to the matters
contemplated by this Amendment No. 1, the Salant Supplemental Financing
Agreements and the Merger Agreements, and including opinions of counsel
qualified in such jurisdictions as Agent may specify; and

 

17.25 No Default or Event of Default shall exist or have occurred and be
continuing.

 

18. Effect of this Amendment. This Amendment No.1 and the instruments and
agreements delivered pursuant hereto constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof, and supersede all
prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly amended pursuant hereto and except for
the consent expressly granted herein, no other changes or modifications or
waivers to the Financing Agreements are intended or implied, and in all other
respects the Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No.1, the
provisions of this Amendment No.1 shall control.

 

19. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment No.1.

 

20. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

 

20



--------------------------------------------------------------------------------

21. Binding Effect. This Amendment No.1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

22. Counterparts. This Amendment No.1 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No.1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No.1 by telecopier shall have the same force and effect as delivery of
an original executed counterpart of this Amendment No.1. Any party delivering an
executed counterpart of this Amendment No.1 by telecopier also shall deliver an
original executed counterpart of this Amendment No.1, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Amendment No.1 as to such party or any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, INC

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

JANTZEN, INC.

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

SALANT CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

SALANT HOLDING CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

JANTZEN APPAREL CORP.

SUPREME REAL ESTATE I, LLC

SUPREME REAL ESTATE II, LLC

SUPREME REALTY, LLC

BBI RETAIL, L.L.C.

PERRY ELLIS REAL ESTATE CORPORATION

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Secretary, Treasurer, V.P. or Manager, as applicable

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

SUPREME MUNSINGWEAR CANADA INC.

By:

 

Rosemary B. Trudeau

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

 

AGREED:

CONGRESS FINANCIAL CORPORATION

(FLORIDA), as Agent

By:

 

[ILLEGIBLE]

--------------------------------------------------------------------------------

Title:

 

A.V.P

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 1

 

Existing Salant Lenders

 

The CIT Group/Commercial Services, Inc.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDMENT NO. 1

 

Existing Letters of Credit

 

See Attached

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDMENT NO. 1

 

Information Certificate

 

See Attached

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO

AMENDMENT NO. 1

 

List of Salant Subsidiaries

 

Salant Caribbean, S.A.

Birdhill Limited

Salant Far East Ltd.

 

D-1